769 N.W.2d 691 (2009)
George KAPUSTIJ, Plaintiff-Appellant,
v.
CITY OF HAMTRAMCK, Defendant-Appellee.
Docket No. 138793. COA No. 289720.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the April 23, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., not participating because of her relationship to the plaintiffs examining physician.
HATHAWAY, J., would grant leave to appeal.